Citation Nr: 1540744	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for a skin disorder has been received.

2.  Entitlement to service connection for a skin disorder, claimed as eczema, psoriasis, tinea pedis and jungle rot, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to service-connected diabetes mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to service-connected diabetes mellitus type II.

5.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his  wife


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971, to include service in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision, issued by the Portland, Oregon, RO.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2013, and the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013. 

In his May 2013 substantive appeal, the Veteran requested a Board hearing at the RO.  The requested hearing was held in June 2015 before the undersigned Veterans Law Judge; a  transcript of this hearing has been associated with the claims file.  During the hearing, the Board received additional evidence from the Veteran's representative with a waiver of initial RO consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  


This appeal is now being  processed utilizing the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board's decision on the request to reopen the claim for service connection for a skin disorder is set forth below.  The reopened claim for service connection for a skin disorder, along with the remaining claims on appeal, are addressed in the remand following the order; these matters are being remanded to the to the agency of 0riginal jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT


1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In a January 2002 rating decision, the RO denied the Veteran's claim for service connection for a skin disorder; the January 2002 notification letter, sent to the Veteran's last known address of record, was returned as undeliverable. 

3.  The  Veteran did not initiate an appeal of the decision, and no pertinent exception to finality applies.

3.  Evidence associated with the claims file since the January 2002 rating decision, but after the relevant appeal period includes evidence that was not previously considered and is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder, and that raises  a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 2002 rating decision in which the RO denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105(b) (West 2015); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).

2.  As pertinent evidence received since the January 2002 denial is new and material, the criteria for reopening the claim for service connection for a skin disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the  favorable disposition of the request to reopen the claim for service connection for a skin disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In August 1999, the Veteran filed a claim for a skin condition, to include as due to Agent Orange exposure.  In a January 2000 rating decision, the RO denied the claim on the basis that the Veteran's claim was not well-grounded.  The evidence of record at the time included service treatment records, which were negative for any skin condition; there was no medical evidence of a current skin disorder.  He was notified of this decision in a letter dated that same month, sent to the address he provided on his August 1999 claim form.  In December 2001, the RO sent the Veteran a notification letter, based on the recently-enacted VCAA.  However, such letter was returned undeliverable to the RO; an envelope postmarked December 2001 stamped "Return to Sender-Forwarding Order Expired" is of record.  

In January 2002, the RO reconsidered  the claim, and issued another rating decision denying service connection for a skin disorder on the basis that there was no evidence that the Veteran had a current skin condition, and that the service treatment records were also silent for a skin condition.  It was also noted that the December 2001 notification letter was returned undeliverable and that the Veteran's current whereabouts were unknown.  The January 2002 rating decision was sent to the last known address of record for the Veteran; the accompanying letter notified the Veteran of his appellate rights.  However, those documents were returned as undeliverable later in January 2002.  The record reflects no further  communication from the Veteran until December 2009, when he appointed a service representative.

Notably, there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Moreover, the Veteran is responsible for  keeping  VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The Board also notes that "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the Veteran's responsibility to provide VA with a current address.

Here, the Board finds that A fulfilled its duty to notify the Veteran of the denial and his appellate rights in the January 2002 letter.  The fact remains ; however, that he did not initiate an appeal.  Moreover, no additional evidence was received within one-year following notification of the denial, and no additional service records have been received at any point, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's January 2002 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed his request to reopen in February 2010.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to provide a medical examination or opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19  (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the claim is the RO's January 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since January 2002 includes an August 2010 letter from a private physician, stating he had treated him in the late 1970s for fungal dermatitis of the feet which he acquired while in Vietnam.  Also submitted were medical records showing that the Veteran has a current diagnosis of psoriasis and tinea pedis.

The Board finds the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the January 2002 final denial of the claim for service connection for a skin disorder injury, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it shows a current diagnosis of a skin disorder, and suggests a possible nexus between the Veteran's claimed skin disorder(s) and service.  As the record previously included no evidence suggesting a current skin disorder or a possible link between any such  disorder and service,  the evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, supra.  

Accordingly, under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a skin disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a skin disorder has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action-specifically, further medical development-of both the reopened claim for service connection for a skin disorder and remaining service connection claims on appeal is warranted.

In this regard, the Board finds that a VA examination is warranted with respect to the Veteran's claimed peripheral neuropathy affecting each lower extremity, which he claims is secondary to his service-connected diabetes mellitus type II.  During the hearing, the Veteran testified that VA had not performed nerve conduction testing on his feet, as they had done for his hands.  The Veteran has asserted that began experiencing numbness and tingling in his feet, approximately two to three years after he was diagnosed with diabetes, and that his symptoms have increased in severity.  Treatment records from his private physician reflect complaints of early neuropathy in his toes, and an August 2011 nerve conduction study was abnormal.  Accordingly, the Board finds a VA examination is warranted to determine the nature and etiology of the Veteran's claimed bilateral lower peripheral neuropathy.

Regarding the Veteran's hypertension claim, the Board notes that in a March 2013 VA examination report, the VA examiner stated, in part, that, as the Veteran's hypertension was diagnosed in 2004 and his diabetes was diagnosed in 2005, his hypertension was not caused by his diabetes.  However, in a statement dictated to his wife (that she read during  the hearing), the Veteran said that he had been experiencing symptoms such as shakiness prior his diagnosis, and that his diabetes diagnosis was only made incidentally to a physical he underwent for his then employer.  It was also mentioned that the physician told them there was a difference between essential and secondary hypertension, but did not explain which type the Veteran had.  Notably, the March 2005 examiner also did not specifically address a relationship based on aggravation.  See 38 C.F.R. § 3.310 (2015).  Accordingly, the Board finds an addendum opinion is required to consider these additional points.

Pertinent to the Veteran's skin disorder claim, as mentioned above, he submitted an August 2010 letter in which a private physician stated that he had treated the Veteran in the late 1970s for fungal dermatitis of the feet which he acquired while in Vietnam.  There is also medical evidence showing that the Veteran has a diagnosis of tinea pedis and psoriasis.  Additionally, during the hearing and in lay statements, the Veteran stated he has experienced reoccurring symptoms of "jungle rot" on his feet since Vietnam.  The Board notes that a March 2013 VA examiner  provided a negative etiology opinion on the question of whether the Veteran's skin disorder was related to his service-connected diabetes.  However, the Veteran has asserted that his skin condition was incurred in service, to include as due to herbicide exposure, and the examiner did not specifically address the Veteran's lay assertions.  Accordingly, the Board finds that further medical opinion based on full consideration of the documented medical evidence and all lay assertions is needed to resolve this claim.  

Notably, once VA provides an examination, it must provide an adequate one or notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran is hereby notified that failure to report to any  scheduled examination(s), without good cause, may well result in denial of the claim(s)-to particularly include the reopened claim.  See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination-sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinions in connection with these claims, to  ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.   

As for VA records, during the hearing, the Veteran reported that he receives regular treatment through the VA Healthcare System, and VA records, dated up to February 2015 have been associated with the claims file.  Hence, the AOJ should obtain all outstanding, pertinent VA records since that date.  

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2015); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include updated records of treatment for Dr. Chandler, the Veteran's private physician.  The Board notes that the most recent records from her are dated in October 2011.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.15 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran dated since  February 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records, to include any outstanding records from Dr. Chandler, dated since October 2011.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).   

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA neurological examination by an appropriate  physician.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, to include nerve conduction testing, if appropriate (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner is asked to clearly indicate whether the  Veteran has neuropathy affecting the right and/or left upper  extremity.

If so, for diagnosed neuropathy affecting each extremity, the  examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability  was caused OR is  aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus type two.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

All examination findings/test results,  along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the February 2015 examiner concerning the Veteran's hypertension and skin disorder claims  

If that examiner is no longer employed by VA, or is otherwise unavailable, document that fact in the claims file, and obtain a medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of a competent medical professional.

The entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and all lay assertions.  

For hypertension - The examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused OR is aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

For skin disorder - For each diagnosed skin disorder, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder had its onset during service, or is otherwise medically related to service, to include Agent Orange exposure therein.

In rendering each requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include the Veteran's written statements and hearing testimony questioning whether his diabetes had been present at the time of the onset of his hypertension but had yet to be diagnosed, as well as all competent lay assertions as to the nature, onset, and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims on appeal.
If the Veteran fails, without good cause, to report to any examination scheduled in connection with the reopened claim, in adjudicating that claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
     Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


